Citation Nr: 0030394	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, 
including arthritis.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied the 
appellant's claim for service connection for a back disorder, 
including arthritis.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal 
pertaining to this decision.

In October 1998, the Board remanded this case to allow for 
the RO's consideration of newly submitted evidence.  
Following the requested development, the Board issued a 
decision, dated in September 1999, that denied appellant's 
claim for service connection for a back disorder, including 
arthritis.  

The appellant filed a timely appeal of the Board's September 
1999 to the United States Court of Appeals for Veterans 
Claims (the Court).  In April 2000, the appellant's 
representative and counsel for VA filed a Joint Motion for 
Remand and requested a stay of proceedings pending a ruling 
on the motion.  An Order of the Court, dated in April 2000, 
granted the motion and vacated the Board's decision of 
September 1999.  The case was then remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  Through his own statements and testimony, as well as the 
statements of fellow servicemen and friends, the appellant 
has alleged ongoing back problems following an inservice 
explosion while onboard the U.S.S Crockett in 1945. 


3.  A postservice medical treatment report, received in 
January 1948, indicated that the appellant had been treated 
in 1946 for "stiffening of joints, swelling" and that he 
was "unable to walk without cane - very painful on motion."

4.  Subsequent postservice medical treatment reports noted 
the veteran's ongoing complaints of back pain.

5.  The current medical evidence of record reveals diagnoses 
of marked hypertrophic degenerative arthritis of the lower 
lumbar spine, mild compression deformity at approximately T6, 
and mild degenerative arthritis of the cervical spine at C5 
and C6.

6.  A medical opinion from the appellant's private physician, 
dated in June 2000, notes that it was as likely as not that 
the appellant's current back disorder is related to the 
inservice injury to his back.
 
7.  The appellant's current back disorder, including 
arthritis, cannot reasonably be dissociated from his 
inservice back injury.


CONCLUSION OF LAW

The appellant's back disorder, including arthritis, was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Arthritis may be presumed to have been incurred during active 
military service if it is manifested to a degree of 10 
percent within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from service revealed that he served on 
active duty in the United States Navy from July 1944 to March 
1946.  The veteran's entrance examination, dated in July 
1944, noted essentially normal findings throughout.  In March 
1946, the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's spine and 
extremities were normal.  

In November 1947, the veteran filed an application for 
compensation seeking service connection for: (1) nerves - 
June 1945; (2) scalding burns from water - April 1945; and 
(3) stomach trouble - July 1945.  In response to the 
application's request for information concerning inservice 
medical treatment, the veteran indicated that he was treated 
while onboard the U.S.S. Crockett from April 1945 through May 
1945 for scalded arms, legs and stomach.  In addressing his 
post service medical treatment, the veteran indicated that he 
was treated by J. Presley, M.D. for "nerves [and] stomach" 
for four months in 1946.  The report also indicated that the 
veteran had been employed as a salesman at B & C Motor 
Company since August 1, 1946. 

In January 1948, a certificate of attending physician, VA 
Form 8-504, was received from J. Presley, M.D.  This form had 
apparently been prepared for the physician to complete and VA 
had inserted both the typed name of the physician and the 
date, 1946, the treatment would have been rendered.  In his 
handwritten report, Dr. Presley indicated that he had treated 
the veteran for "stiffening of joints, swelling" and that 
he was "unable to walk without cane - very painful on 
motion."  The report also noted that he recalled this 
treatment from memory.

In December 1979, the veteran filed an application for 
compensation and pension, VA Form 21-526.  On his application 
form, the veteran indicated that he had ceased working as a 
welder for L & N Railroad, due to a back injury, on September 
12, 1978.  No reference to an inservice back injury was 
indicated.

In support of his claim, the veteran submitted a treatment 
summary report, dated in December 1979, from C. Sexton, M.D.  
The treatment report noted diagnoses of:  (1) strain of the 
back; (2) protruded disc, at the L3-4 and L4-5 disc levels; 
and (3) early degenerative changes of the lumbar spine.  The 
report also stated:

He has become disabled to work after 
retiring from 20 years with the L & N 
Railroad.  He is totally disabled from 
carrying out labor that would require 
heavy lifting, pushing, stooping, or 
bending because of the severity of his 
back problem.

A treatment report was also submitted from D. Coughlin, M.D.  
Although undated, the report noted that the veteran had 
injured his back in September 1978, "9 months ago."  The 
report noted the following clinical history, in pertinent 
part:

Review of the clinical records and 
discussion with the patient reveals that 
he was injured initially on September 11, 
1978.  He was working for the L & N 
Railroad at the time.  He was lifting a 
welding pot from a truck when he felt 
pain in his back.  

In discussing the veteran's past history, the report stated 
"[t]he patient's general health has been good.  He has not 
had any previous problems with his back."  Physical 
examination revealed tenderness and stiffness in the lower 
lumbar area.  The veteran noted some improvement of this 
condition with the use of a back brace.  The report concluded 
with diagnoses of: (1) strain of the back; (2) protruded 
discs, at L3-L4 and L4-L5; and (3) early degenerative changes 
of the lumbar spine.

In March 1980, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran incurred an injury to his back on September 11, 1978.  
The report also noted the veteran's subjective complaints of 
constant back pain.  Physical examination revealed a reduced 
range of motion of the back.  No evidence of muscle atrophy, 
joint deformity, or sensory loss was noted.  X-ray 
examination of the lumbar spine revealed mild hypertrophic 
changes and no evidence of fracture or dislocation.  A 
diagnosis of low back strain, with protruding discs, at L3-L4 
and L4-L5 levels, was given.

Postservice medical treatment reports, dated May 1986 through 
August 1998, were retrieved from J. Ferris, M.D.  A review of 
these records revealed treatment primarily for arthritis and 
arteriosclerotic heart disease with rest angina.  A treatment 
report, dated in May 1986, noted, in pertinent part: 

[H]e does have a history of a 'bad back.'  
In 1978 he hurt his back doing some 
lifting and was evaluated by an 
orthopedic doctor in Knoxville and was 
found to have a 'bulging disc' in the 
lower back.  He retired then from L & N 
Railroad because of that.

The report concluded with an impression of chronic low back 
pain with possible herniated lumbar disc.  A treatment 
report, dated in May 1994, noted that the veteran injured his 
cervical spine in an automobile accident.  X-ray examination 
of the veteran's lumbar spine revealed moderate degenerative 
arthritic changes of the middle and lower lumbar spine and 
mild degenerative arthritis of C-5 and C-6.  A treatment 
report, dated in June 1994, noted that the veteran was 
receiving physical therapy for his neck injury.  A March 1996 
treatment report noted that the veteran's "[m]ain problem is 
his arthritis across his lower back and cervical spine."  

In March 1998, the veteran submitted his substantive appeal.  
On his appeal form, the veteran alleged that he injured his 
back attempting to clean the water purification tubes onboard 
the U.S.S. Crockett in "1945 or 1946."  He indicated that 
he "was taken to sick bay aboard ship where he stayed for a 
couple of days."

In May 1998, a personal hearing was conducted before the RO.  
At the hearing, the veteran testified that he was scalded 
with hot water at the same time he incurred an inservice 
injury to his back.  He indicated that he received inservice 
treatment for his burns and was placed in a back brace.  He 
also noted that he was able to return to duty because there 
was no lifting involved.  

Following his discharge from the service, the veteran 
testified that he received treatment for his back disorder 
from Dr. J. Presley.  He also noted that he had started 
walking with a cane due to his back problem around that time.  
In discussing his post service employment, the veteran 
indicated that he went to work for B & C Motor Company.  He 
stated, "I was just pumping gas and put change in and put in 
the oil and maybe change spark plugs in a car, put in a set 
of points and you know anybody could do that back then."  
The veteran noted that over the years he has worn out several 
back braces.  He also indicated that he started taking 
medication for back pain during service and that he had 
continued taking pain medication for his back ever since. 

In April 1998, a statement was received from an inservice 
shipmate of the veteran.  The letter noted that the veteran 
had fallen on his back while onboard the U.S.S. Crockett in 
1945, and that as a result of this accident, the veteran 
"did spend three or four days in sick bay."  A subsequent 
letter from another inservice shipmate of the veteran, dated 
in May 1998, indicated that the veteran "was injured by an 
explosion that threw him against the bulkhead and scalded 
him."

A letter from the veteran's spouse, received in April 1998, 
noted that she married the veteran one-year after his 
discharge from the service.  The veteran's spouse indicated 
that the veteran has suffered from back pain ever since his 
discharge from the service.  

In May 1998, a treatment summary report was received from J. 
Farris, M.D.  The report noted that the veteran has marked 
hypertrophic degenerative arthritis of the lower lumbar 
spine, mild compression deformity at approximately T6, and 
mild degenerative arthritis of the cervical spine at C5 and 
C6.  A subsequent opinion 

letter, dated August 1998, noted:

It should be noted that he had an injury 
to his back in 1945 which involved an 
explosion aboard ship.  I suppose his 
back pain could be related to the injury 
that he sustained at that time.

In May 1998, a letter was submitted from the veteran's 
friend.  In the letter, the friend indicated that he was 
aware that the veteran had turned down a job in the coal 
mines following his discharge from the service because "[h]e 
was afraid that he wouldn't pass the medical exam for the 
mines."  

A letter from another of the veteran's shipmates was received 
in June 1998.  The letter stated, "[a]s I recall, you hurt 
your back and chipped a couple of front teeth which I 
smoothed off while you were inpatient in sickbay for two or 
three days."

In June 1998, an opinion letter was submitted by R. Beck, 
Jr., M.D.  In his letter, Dr. Beck indicated that the veteran 
had chronic low back strain with pain radiating down to his 
lower extremities, bilaterally.  Dr. Beck also noted that 
"[i]t is possible that some of the initiating factors for 
his chronic low back strain came as a result of an explosion 
and hospitalization while serving in the Navy in feburary 
[sic] 1944."

In July 2000, a follow-up opinion letter was submitted from 
J. Farris, M.D.  In this letter, Dr. Farris stated:

I have reviewed the above individual's 
military service records and the events 
of his injuries that have occurred are as 
follows:  An evaporator blew up and blew 
him across the room and he struck his 
back on a log table injuring his back.  I 
think it is as likely as not that this is 
the initial event causing his long term 
back problem as he has continued to have 
back pain ever since that time but 
gradually worsening.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Furthermore, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
while serving on active duty.  Specifically, he alleges that 
he injured his back attempting to clean out the water 
purification tubes onboard the U.S.S. Crockett.  The 
veteran's substantive appeal, VA Form 9, noted:

While attempting to take off the plug; 
the force of the water blew the plug and 
the force of the water drove him into the 
stairwell ladder.  The water went 
everywhere because of the force.  While 
climbing the stairwell ladder out of the 
hole; the Veteran's feet slipped and he 
fell down the ladder hitting his face and 
broke two (2) teeth.  He fell backwards 
landing on his back.  The Veteran was 
taken to sick bay aboard ship where he 
stayed for a couple of days.

The determinative issues presented by this claim are: (1) 
whether the veteran incurred a chronic back disorder, 
including arthritis, during service or within the first post 
service year; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to his active military service.  As the veteran's 
alleged inservice back injury was not sustained in combat, 
the presumption under 38 U.S.C.A. §1154 does not apply.

Initially, the Board finds that the veteran's claim for 
service connection for a back disorder, including arthritis, 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  There is evidence of an inservice 
injury, a current disability, and a physician's report that 
links the two.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Although the evidence of record is unclear regarding the 
precise date of onset of the veteran's current back disorder, 
the Board finds the veteran's statements regarding the 
initial manifestations of that condition to be credible in 
view of the lack of evidence to the contrary.  The veteran 
has testified and submitted statements indicating that he 
injured his back as a result of an explosion while onboard 
the U.S.S. Crockett.  In support of his claim, the veteran 
submitted statements from former inservice shipmates that 
serve to validate his inservice injury.  The evidence of 
record also indicates that the veteran filed a claim seeking 
service connection, in part, for scalding burns from water, 
which the veteran attributed to an injury while onboard the 
U.S.S. Crockett.  Although his discharge examination was 
silent as to a back disorder, a post service treatment 
record, dated in January 1948, indicated that the veteran had 
been treated in 1946 for "stiffening of joints, swelling" 
and that he was "unable to walk without cane - very painful.  
In July 2000, the veteran submitted new medical evidence in 
support of his claim.  Specifically, he submitted a follow-up 
medical opinion from J. Farris, M.D.  Based upon his review 
of all the above-stated evidence, including the veteran's 
current treatment for a back disorder, Dr. Farris concluded 
that it was as likely as not that the veteran's current back 
disorder is related to the inservice injury to his back.

Accordingly, the Board finds that the evidence of record is 
in relative equipoise.  That is, the evidence for and against 
the veteran's claim is equally balanced.  Where there is an 
approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving that issue shall be given to the appellant.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).  Thus, through 
application of the benefit of the doubt doctrine, the Board 
finds that the veteran's current back disorder, including 
arthritis, was incurred in service.


ORDER

Entitlement to service connection for a back disorder, 
including arthritis, is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 13 -


